 



Exhibit 10.1
October 22, 2007
ENERGY WEST, INCORPORATED
No. 1 First Avenue South
Great Falls, Montana 59401 and
P.O. Box 2229
Great Falls, Cascade County, Montana 59403-2229
Attention.: Vice President Administration

  Re:   Amendment to Credit Agreement

Ladies and Gentlemen:
     Reference is hereby made to that certain Credit Agreement dated as of
June 29, 2007 (as the same has been and may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Energy West, Incorporated, a Montana corporation (“Borrower”), LaSalle
Bank National Association, a national banking association, as agent (acting in
such capacity, the “Agent”) for the Banks from time to time party thereto and
such Banks. Capitalized terms used but not otherwise defined herein have the
meanings ascribed thereto in the Credit Agreement.
     Each of Borrower, the other Loan Parties, Agent and the Banks party hereto
hereby agree that, effective as of the date first written above, the phrase
“once each Fiscal Quarter” appearing in clause (i) of Section 10.10 of the
Credit Agreement is hereby deleted in its entirety and the phrase “once each
calendar month” is hereby substituted therefor.
     This letter amendment shall constitute a “Loan Document” under the Credit
Agreement and, except as specifically amended hereby, the Credit Agreement and
each other Loan Document shall remain in full force and effect and is hereby
ratified and confirmed, as so amended.
     This letter amendment may be executed in one or more counterparts (which
taken together shall constitute one and the same instrument) and by facsimile or
electronic mail transmission, which facsimile or electronic mail signatures, as
the case may be, shall be considered original executed counterparts. Each party
to this letter amendment agrees it will be bound by its own facsimile or
electronic mail signature and that it accepts the facsimile or email signature
of each other party.
- Remainder of page intentionally blank; signature page follows -

 



--------------------------------------------------------------------------------



 



     This letter amendment shall be a contract made under and governed by the
internal laws of the State of Illinois applicable to contracts made and to be
performed entirely within such State.

                              AGENT AND BANK:       BORROWER:    
 
                            LASALLE BANK, NATIONAL ASSOCIATION, a national
banking association, as Agent and as a Bank       ENERGY WEST, INCORPORATED,
a Montana corporation    
 
                           
By:
  /s/ Meghan Schultz       By:   /s/ David A. Cerotzke                          
 
  Name:
Title:   Meghan Schultz
Vice President           Name:
Title:   David A. Cerotzke
Vice Chairman    
 
                            Acknowledged and accepted as of the year and date
first written above:
 
                            ENERGY WEST RESOURCES, INC.,
a Montana corporation                    
 
                            By:   /s/ David A. Cerotzke                        
                     
 
  Name:
Title:   David A. Cerotzke
President                    
 
                            ENERGY WEST DEVELOPMENT, INC.,
a Montana corporation                    
 
                            By:   /s/ David A. Cerotzke                        
                     
 
  Name:
Title:   David A. Cerotzke
President                    
 
                            ENERGY WEST PROPANE, INC.,
a Montana corporation                    
 
                            By:   /s/ David A. Cerotzke                        
                     
 
  Name:
Title:   David A. Cerotzke
President                    

Letter Amendment

 